Richardson, on June 28, 1966, brought this bill for specific performance of a somewhat indefinite contract, dated January 17, 1966, to buy land from the Parkers. Conveyance was to be (1) “conditional” upon securing oil permits upon applications signed by the Parkers but never filed by Richardson, and (2) subject to Richardson’s ability to secure financing. If Richardson did not give notice within thirty days that he could not obtain financing, it was to “be presumed that financing . . . [was] available” and the agreement in effect. The land was to be conveyed within sixty days after the permits were issued. The trial judge, on the conflicting reported evidence, justifiably found that Richardson represented that he had negotiated with one oil company; that he failed to interest either that or another company; that he was “engaged in a speculative hope that . . . negotiations with . . . oil companies would” succeed; that he “was given every reasonable opportunity to fulfill” the agreement; that there was “no credible evidence . . . that . . . [Richardson] had any funds” or would have the needed funds; and that the Parkers were never asked to press applications for the oil permits. The final decree dismissed the bill. The contract did not expressly make time of the essence. See Corbin Contracts, §§ 1167, 1177. Nevertheless, it reasonably could have been concluded in the circumstances that, when the Parkers’ attorney on April 15, 1966, notified Richardson that because of delay the agreement no longer bound them, more than a reasonable time (see Powers, Inc. v. Wayside, Inc. of Falmouth, 343 Mass. 686, 690-691) for full performance by Richardson had passed.

Decree affirmed with costs.